DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 12, 13, 16 and 20 are objected to because of the following informalities: all occurrences of “5” should be replaced with –five--.   Appropriate correction is required.
Claim 13 is objected to because of the following informalities: all occurrences of “if” should be replaced with –of--.   Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a separate washing plumbing network and a separate rinsing plumbing network must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “extending the pet’s head through an opening in a front side of the enclosure” it is unclear if applicant is referring to the head opening claimed in claim 16 (which claim 19 depends) or if applicant is referring to another head opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0102097) in view of Laliberte (US 4930453) and Namdari (US 4549502).
Regarding claim 1, Price teaches a system for washing a pet, the system comprising: an enclosure (container 2, fig. 1) comprising 5 transparent material sides (para. 0053, pexi-glass) defining a plurality of openings  for a caregiver’s access to a pet therein and at least one opening for the pet’s head (openings 5, para. 0032) and a washing plumbing network configured to channel the washing fluid into an interior of the enclosure via a plurality of spray openings defined in a portion of the plumbing network  (second sprayer 15b, para. 0038, plurality of spaced ports). in communication with a single washing fluid entrance (entrance for first sprayer 15a into enclosure); and  a washing fluid control module (diverter box 17) configured inline between a connection to the single washing fluid entrance (connection for first sprayer 15b, para. 0038) and a connection to a water source (connector for inlet 16, fig. 2) but fails to teach a bottom grated side for a washing fluid drain. However, Laliberte teaches a bottom grate (grate 60, col. 5, ll. 28-30) to support an animal being washed while allowing used water to drain. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a grate as taught by Laliberte to prevent the animal from standing in used or dirty water. And Namdari teaches a mixture juncture configured to accept a detergent for mixing with an incoming water (mixing tank 1, col. 3, ll. 26-28, col. 9, ll. 37-39 and 51-52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a mixing tank as taught by Namdari to allow cleansing liquid to be easily applied to all areas of the animal.
Regarding claim 2, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches wherein the washing fluid control module comprises an inline water flow rate valve (para. 0048, diverter allows water to be sent to first and second sprayers and to stop water from being sent to the sprayers) and Namdari further teaches an inline water temperature control valve (thermostat 4, col. 3, ll. 67-68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a temperature control valve as taught by Namdari to prevent the water from being too cold or too hot and causing undue stress to an animal.
Regarding claim 3, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches wherein the plurality of openings for a caregiver’s access include openings for a blow dryer forced air into the enclosure to dry the pet (a blow dry can be inserted into any of openings 5, fig. 4).
Regarding claim 4, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches wherein the plurality of openings for a caregiver’s access include an opening for access to a pet’s rectal area by the caregiver (rectal area can be reached via the side opening closest to valve box 14, fig. 4).
Regarding claim 5, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches wherein the plurality of openings for a caregiver’s access include a plurality of openings for a caregiver’s hands to enter the enclosure to handle the pet (openings 5 located on side wall of container, fig. 1).
Regarding claim 6, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches a plurality of loop restraints attached to the enclosure at one end thereof and a second free end configured to an appendage of the pet (straps 12, para. 0033, fig. 1).
Regarding claim 7, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches a plurality of leashes attached to the enclosure at one end thereof and a second free end configured to attach to a pet collar (straps 12, para. 0033 and 0046, at least one strap has a fixed end joined to the floor and a free end ready to secure a pet. The free end passes around the torso  or neck, fig. 1).
Regarding claim 8, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches a rinsing plumbing network configured to channel a rinsing fluid into an interior of the enclosure via a plurality of spray openings defined in a portion of the rinsing plumbing network in communication with a single rinsing fluid entrance (sprayer 15a, para. 0037).
Regarding claim 14, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches wherein the washing plumbing network is attached to an inside of 10 the enclosure via a plurality of “U” shaped holders (mounts 15i, fig. 3).
Regarding claim 15, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Laliberte further teaches wherein the bottom grated side comprises a lattice work opening ratio to a cross member thickness of less than one (fig. 3). 
Regarding claim 16, Price teaches  enclosing the pet via 5 transparent material sides (container 2, fig. 1, para. 0053, pexi-glass) defining a plurality of openings  for a caregiver’s access to a pet therein and at least one opening for the pet’s head (openings 5, para. 0032) and washing the pet via a plumbing network configured to channel the washing fluid into an interior of the enclosure via a plurality of spray openings defined in a portion of the plumbing network  (second sprayer 15b, para. 0038, plurality of spaced ports) in communication with a single washing fluid entrance (entrance for first sprayer 15a into enclosure); and controlling a washing fluid via a fluid control module (diverter box 17) configured inline between a connection to the single washing fluid entrance (connection for first sprayer 15b, para. 0038) and a connection to a water source (connector for inlet 16, fig. 2) but fails to teach a bottom grated side for a washing fluid drain. However, Laliberte teaches a bottom grate (grate 60, col. 5, ll. 28-30) to support an animal being washed while allowing used water to drain. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a grate as taught by Laliberte to prevent the animal from standing in used or dirty water. And Namdari teaches a mixture juncture configured to accept a detergent for mixing with an incoming water (mixing tank 1, col. 3, ll. 26-28, col. 9, ll. 37-39 and 51-52). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a mixing tank as taught by Namdari to allow cleansing liquid to be easily applied to all areas of the animal.
Regarding claim 17, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches controlling an inline water flow rate via a valve (para. 0048, diverter allows water to be sent to first and second sprayers and to stop water from being sent to the sprayers) and Namdari further teaches an inline water temperature control via a valve (thermostat 4, col. 3, ll. 67-68). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a temperature control valve as taught by Namdari to prevent the water from being too cold or too hot and causing undue stress to an animal.
Regarding claim 18, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed and Price further teaches rinsing the washing fluid from the pet via a rinsing plumbing network configured to channel a rinsing fluid into an interior of the enclosure via a plurality of spray openings defined in a portion of the rinsing plumbing network in communication with a single rinsing fluid entrance (sprayer 15a, para. 0037).
Claims 9-10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Laliberte and Namdari, as applied to claim 1, further in view of Grifa (US 4020796).
Regarding claim 9, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach wherein the washing plumbing network is configured in an “X” configuration in a plane adjacent a top side of the enclosure. However, Grifa teaches a washing plumbing network in a plane adjacent a top side of an enclosure (pipes 55, col. 3, ll. 5-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with plumbing as taught by Grifa to allow water to completely cover an animal. Regarding “the washing plumbing network configured in an “X” configuration, it would have been an obvious matter of design choice to have the plumbing network in an “X” configuration, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 10, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach wherein the washing plumbing network is configured in a first “X” configuration in a plane adjacent a top side of the enclosure and a second “X” configuration in a plane adjacent the bottom grated side of the enclosure. However, Grifa teaches a washing plumbing network in a plane adjacent a top side of an enclosure and a plane adjacent a bottom side of the enclosure (pipes 53 and 55, col. 3, ll. 5-8)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with plumbing as taught by Grifa to allow water to completely cover an animal. Regarding “the washing plumbing network configured in an “X” configuration, it would have been an obvious matter of design choice to have the plumbing network in an “X” configuration, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 12, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach further comprising one of the 5 transparent sides configured to open at a top edge on a hinge side on a bottom edge. However, Grifa teaches a transparent side configured to open at a top edge on a hinge side on a bottom edge (top member 30, col. 2, ll. 50-54). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a hinged cover as taught by Grifa to allow an animal to be easily placed within the enclosure.
Regarding claim 19, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach further comprising restraining a movement of the pet by extending the pet’s head through an opening in a front side of the enclosure and tethering the pet via a leash attached to the enclosure. However, Grifa teaches restraining a movement of the pet by extending the pet’s head through an opening in a front side of the enclosure and tethering the pet via a leash attached to the enclosure (col. 2, ll. 38-44). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a restraint as taught by Grifa to further restrain large animals to prevent undue movement during bathing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Laliberte and Namdari, as applied to claim 1, further in view of Skaggs (US 9095120).
Regarding claim 11, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach wherein the 5 transparent sides are adjoined via a plurality of metallic clamps configured to loosely attach the 5 transparent sides into a box shape. However, Skaggs teaches a plurality of clamps configured to loosely attach the transparent sides into a box shape (latches 195 col. 4, ll. 52-53 and latches 266 col. 3, ll. 6-8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with clamps as taught by Skaggs to ensure a secure connection between lid 3 and base 4. Regarding “metal clamps” it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metal clamps, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Laliberte and Namdari, as applied to claim 1, further in view of Qirjazi (US 2015/0189857).
Regarding claim 13, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach further comprising a plurality if slits defined in at least one side of the 5 transparent sides, the plurality of slits configured to allow air and water to enter and to exit the enclosure. However, Qirjazi teaches a plurality if vents (vents 400, para. 0024). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with vents as taught by Qirjazi to allow air to blow on a cleaned pet to affect drying thereof.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Laliberte and Namdari, as applied to claim 1, further in view of Dimitriadis (US 4057032).
Regarding claim 20, Price as modified by Laliberte and Namdari teaches the invention substantially as claimed but fails to teach further comprising drying the pet by a forced hot air directed through a plurality of openings defined in at least one of the 5 sides of the enclosure.  However, Dimitriadis teaches drying a pet by a forced hot air directed through a plurality of openings defined in at least one of the 5 sides of the enclosure (col. 4, ll. 10-14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Price’s washer with a dryer as taught by Dimitriadis to dry a pet after cleaning while the animal is still in the enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647